 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHacienda Hotel and Casino and Willow P. Bowe.Cases 31-CA-11264September 30, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn July 21, 1982, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Hacienda Hoteland Casino, Las Vegas, Nevada, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Respondent's request for oral argument is hereby denied as, in ouropinion, the record in this case, including the exceptions and brief, ade-quately presents the issues.DECISIONSTATEMENT OF THE CASEGERAL D A. WACKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Las Vegas, Nevada, on March 16,1982. The charges in Cases 31-CA-10521, 31-CA-10690,and 31-CA-11264 were filed on October 9 and Decem-ber 8, 1980, and June 22, 1982, respectively, by WillowP. Bower, an individual.On August 11, 1981, the Regional Director for Region31 of the National Labor Relations Board (herein calledthe Board) issued an order consolidating cases, secondconsolidated amended complaint and notice of hearing,alleging a violation by Hacienda Hotel and Casino(herein called Respondent) of Section 8(a)(l) and (3) of264 NLRB No. 88the National Labor Relations Act, as amended (hereincalled the Act).The parties were afforded a full opportunity to beheard, to call, examine, and cross-examine witnesses, andto introduce relevant evidence. Counsel for the GeneralCounsel argued the matter orally at the close of thehearing, and counsel for Respondent has filed a brief.Upon the entire record, and based upon my observa-tion of the witnesses and consideration of the argumentadvanced and brief submitted, I make the following:FINDINGS OF FACT1. JURISDICTIONRespondent is a Nevada corporation with an officeand principal place of business located in Las Vegas,Nevada, where it is engaged in the operation of a hoteland gaming casino. In the course and conduct of its busi-ness operations, Respondent annually purchases and re-ceives goods or services valued in excess of $2,000 di-rectly from suppliers located outside the State ofNevada, and annually derives gross revenues in excess of$500,000. It is admitted, and I find, that Respondent isnow, and has been at all times material herein, an em-ployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.11. THE LABOR ORGANIZATION INVOLVEDIt is admitted, and I find, that Culinary WorkersUnion, Local 226 (herein called the Union) is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.Ill. THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issue raised by the pleadings is whetherRespondent discharged and otherwise discriminatedagainst employee Willow P. Bowe on various occasionsin 1980 as a result of her union activity and/or becauseshe filed charges or gave testimony under the Act, inviolation of Section 8(a)(1), (3), and (4) of the Act.1. BackgroundOn January 13, 1981, the Board issued its decision inHacienda Hotel and Casino, 254 NLRB 56 (1981). TheBoard's decision was enforced by the Ninth Circuit in amemorandum opinion issues on March 29, 1982 (petitionfor rehearing denied on June 8). The Board found, interalia, that Respondent herein had unlawfully terminatedand otherwise discriminated against Willow Bowe, theCharging Party herein, because of her union activity.The events involved in the instant proceeding beganon May 24, 1980, during the pendency of and about 3months following the unfair labor practice hearing in theaforementioned matter.656 HACIENDA HOTEL AND CASINO2. The May 24, 1980, incidentBowe has been a cocktail waitress for Respondentsince May 24, 1974. On the evening of May 24, 1980, asshe was clocking out, Bowe was handed a warningnotice by the timekeeper. The notice states, inter alia,"Poor job habits-Employee was observed take [sic] abreak in an unauthorized area-lounge." It was signedby Tom Gross, assistant food and beverage manager.Gross testified that, when he came to work on theafternoon of May 24, he observed Bowe sitting at a tablelocated in the center area of the Island Bar Lounge, acocktail lounge within Respondent's facility, with herfeet propped on a chair, talking to a gentleman who waswearing a large hat. According to Gross, the bar wasopen, tended by a bartender named Michelle Boudraie.There were no customers in the bar. Gross testified thatthe lounge was not an authorized employee break area atany time, absent permission. Occasionally, according toGross, if permission is given to take a break in thelounge in order to enable the cocktail waitresses towatch a sporting event on television while the bar isopen, the waitresses must sit behind a curtained area,away from the customers. Gross said that other employ-ees have requested permission to sit in the lounge, andnamed several employees including Cynthia Norman andCharlene Knight. He further testified that Bowe's con-duct on the occasion in question violated three specificwritten rules which had been posted; namely, beveragedepartment rules and regulations, rule numbers 191 and282 effective April 11, 1980, and department rules-cocktail waitress, rules number 11II, effective February 5,1979.3Gross testified that he issued the warning slip to Bowebefore checking to determine whether Bowe had re-ceived permission from another supervisor to take herbreak in the lounge.Bowe's testimony could hardly be more diverse. Thus,Bowe testified that, during her break on May 24, she satalone at the same table by the window that employeeCynthia Norman regularly occupies during her breaks,that she was not talking to anyone as no one else waspresent, that she did not have her feet propped on an-other chair, and that the bar was not open. Moreover,she did not request permission to take her break in thelounge area, as she was unaware of any rule regardingthis.Charlene Knight, a current employee, testified thatsometime in 1980 it was brought to her attention by aposted memo that the lounge was not an authorized areafor taking breaks, absent permission to do so. Thereaftershe obtained permission to take breaks in the loungearea, testifying that during the football season she some-times wanted to watch the game on TV in the lounge,and at other times she chose to go to the lounge duringBreaks are to be taken in an authorized area only Waitresses are toremain on their station at all times unless filling an order at the servicebar.2 All bar employees will keep their feet off all furniture and bar equip-ment. Close all refngerator doors, storeroom doors, etc. with your hands.s Avoid personal friends contacting you while on duty except foremergencies. Interruptions may interfere with your performance and thatis not fair to management.her breaks in order to sit and relax and read the newspa-per.Employee Mary Martin testified that Cynthia Normanhas taken breaks in the lounge area several times a weekfor the last several years, and further testified that thebar does not open until 8 p.m., except perhaps on Satur-day.3. The May 28, 1980, dischargeOn the morning of May 28, 1980, at or about 10:20a.m., Bowe phoned William Kelly, food and beverage di-rector, and told him that she would be late to work ex-plaining the nature of an emergency situation she neededto take care of. Kelly asked how late she would be, andBowe answered that she did not know and would getthere as soon as she could. She was scheduled to workfrom II a.m. to 7 p.m. Kelly agreed, but instructed herto call him before she came in.Bowe testified that she attempted to call about noon,but the hotel operator said that Kelly was not in thebuilding. She called back an hour later and was againtold by the operator that Kelly was not in the buildingand would not return until about 3 p.m. She called athird time at 3 p.m. and after being advised by the opera-tor that Kelly was not in she asked that her call be trans-ferred to the Island Bar phone. Thereupon, Bowe spokewith Charlene Knight, advised her that she was unableto contact Kelly, and asked Knight to give him a mes-sage. Knight said she did not think she should be the oneto relay a message and advised Bowe of certain eventsthat had transpired. Thus, Knight told Bowe that Grosshad come by the bar asking whether Bowe had come towork yet. Knight said no, and Gross said, "Oh, well,what I can do, no-show/no-call, I got to terminate her."Knight asked whether Bowe wanted to talk to Gross,and Bowe said yes. Thereupon, she was connected notwith Gross, but with Kelly who indeed was in the build-ing.Bowe asked Kelly whether she could come to work,and Kelly said it was obvious that she was still extremelyupset as a result of the family crises that morning. Sheagreed that she was. He said, according to Bowe, "Well,in your emotional state you would be no good to thehotel or to yourself. I would prefer that you stayedhome today, get your personal business in order, andpunch in in the morning." The next day, when Bowe re-ported for work, the timekeeper presented her with atermination slip.Bowe testified that at a grievance meeting on June 17,1980, the union representative questioned Kelly, whomaintained that Bowe should have been at work by 1:30p.m. on May 28, and asked Kelly how he had arrived atthe 1:30 p.m. deadline for Bowe to be at work. Kelly re-sponded that he deemed that to be a reasonable length oftime for Bowe to attend to her emergency situation, butagreed that Bowe had not committed herself to any par-ticular deadline.Kelly, at the hearing herein, readily volunteered thathis recollection of the conversation with Bowe on themorning of May 28, 1980, was "confused." He testifiedthat he could not "verify" that he told Bowe she would657 DECISIONS OF NATIONAL LABOR RELATIONS BOARDneed to be in by 1:30, and further testified that "I can'trecall it exactly, except that it seemed to me that I wasgoing to give her approximately two-and-a-half to threehours to accomplish something." He does recall, howev-er, telling Bowe to call in first before she came in, be-cause he "wanted to give her the benefit of the doubt,"permitting her to call in if necessary and advise him thatshe would not be at work until perhaps 15 or 20 minutesbeyond the deadline which Kelly had established. Imme-diately after the phone call, Kelly decided to bring in aperson to cover Bowe's shift.Gross testified that Kelly had previously made aluncheon appointment with his wife, and had askedGross to fill in while he was gone. However, the lunch-eon appointment was canceled because of the phone callfrom Bowe, so that both Gross and Kelly could remainat the hotel to handle the situation. Gross explains whattranspired thereafter:It was around 2:00, 2:15. We were discussing it, andwe said, "We have to be sure that everything is theway it is supposed to be with this termination be-cause it has to be correct. We don't-it is a nocall/no show, and it has to be just the way it is sup-posed to be.So, Bill [Kelly] and I checked with the timeoffice. He checked with the telephone operators, Iremember that. And we were both actually-hisoffice was upstairs and mine was down, and wewere both going different directions, but we were inconstant contact to be sure that neither one of ushad received a phone call from Willow or anythingat that time.Kelly testified that, at or about 1:40 p.m., he contactedthe hotel operators to find out whether Bowe had called.This was not a normal practice, but Kelly readily ad-mitted that he was very cautious in his dealings withBowe. Upon determining that Bowe had not called, heimmediately wrote out her termination slip and took itdown to the time office. Kelly testified:Then, knowing the background of Willow and thechallenges that we had prior, I then called the-be-cause I realized this was a very crucial moment be-cause if I was going to take the responsibility of ter-minating Willow, I had to-in my own mind-hadto be absolutely 100 percent positive that it was ano called/no show factor, because I didn't want tobe sitting here where I am today, quite frankly.Kelly further testified that he received Bowe's call at 3p.m., and that "she was very upset." Indeed, accordingto Kelly, Bowe was so upset that, after she told himwhat had transpired, he did not want to cause her anymore pain by advising her that she had been terminated.Therefore, he told her not to worry about coming towork for the remainder of her shift, and said he wouldtalk to her the next day. He also told her Becky Chan-dler had been called in to substitute for Bowe.At the aforementioned grievance meeting on June 17,Respondent required proof of Bowe's claim that she hadan emergency situation. The matter was not resolvedsince Kelly would not accept verification of her story bya witness, Lonnie Pittman, whom Respondent had previ-ously terminated for reasons not material herein. Follow-ing the grievance meeting, Kelly wrote a letter to Bowe,dated July 1, stating that "if you can immediately bringin sufficient verification to show you had just cause foryour absence, I will again review the situation and yourdischarge status. I invite you to come forward with suchinformation at once." Apparently, the Union acquiescedin this disposition of the matter. Thereafter, it appearsthat Bowe attempted to present Respondent with addi-tional verification, but Respondent apparently deemed itto be insufficient.4. Bowe's reinstatement and subsequent eventsBowe filed a charge with the Board on October 9,1980, alleging that her May 24 warning and May 28 dis-charge were unlawful. On or about November 3, 1980,Bowe left for Nassau to visit her exhusband and attemptto find work, as her financial circumstances were suchthat she could no longer live in Las Vegas. Respondentwas advised that Bowe had moved to Nassau, and short-ly thereafter Bowe received a telegram from Respondentoffering her unconditional reinstatement to her formerposition with full seniority and at her former rate of pay.She immediately accepted the offer and returned to workon November 29, 1980.Bowe testified that on the evening of November 29,1980, her first day back at work, she attended the Blackand White Ball which was held at Respondent's hotel.Other employees were also present. On the evening ofNovember 30, Bowe was handed an employee warningnotice dated November 29, signed by Gross, stating,"Employee observed in the hotel after her normal workhours without permission from company management.Hotel Rule No. 31." Gross gave another employee, As-cencion Brown, a warning for the same reason.As a result of a grievance meeting involving the afore-mentioned warnings issued by Gross, the notices werevoided as Gross had apparently not realized that employ-ees had been given permission by higher management of-ficials to attend the Black and White Ball.On December 1, 1980, there was a layoff of variousemployees for economic reasons and, as a result, Bowewas transferred to the graveyard shift. Ted Tedesco,business agent for the Union, testified that he was awareof the layoff and the shift changes that were made, andthat he frequently monitored the situation to ensure thatwhatever action Gross took in this regard was in accord-ance with the terms of the collective-bargaining agree-ment between the parties. Tedesco said that, althoughthere were a number of employees who did not approve,the Union believed that the shift changes Gross wasmaking, including Bowe's transfer to the graveyard shift,were not contrary to the provision of the contract.Bowe testified that, while on graveyard shift she wasgiven the "outside" area to service, as specifically notedon her posted work schedule, while a coworker was as-signed the "pit." The pit area includes all 21 and craptables. The outside area encompasses the slot machines,keno, poker, and the dining rooms, and is a much less lu-658 HACIENDA HOTEL AND CASINOcrative area to service in terms of tips, particularly onthe graveyard shift. To Bowe's knowledge, there hadnever before been specific assignments of either the pitor the outside area. Rather, both cocktail waitresses onthe graveyard shift would work the pit, and take turnsservicing customers in the outside area. Charlene Knightcorroborated this testimony.Gross agreed that cocktail waitresses servicing the pitwould probably received more income from tips. Al-though he testified that as far as he was concerned therewas always an "outside" position, he further stated thatthe assignment schedule did not distinguish between pitand outside areas, and that if the waitresses "split eachother up or something, that is their business and I don'thave nothing to do with that. The two girls work to-gether on graveyard."5. Bowe's December 24, 1980, terminationOn December 23, 1980, Bowe became ill on the grave-yard shift. At 6 a.m. the shift manager, Al Morenda, toldher to call Gross at home and advise him that he shouldget a replacement for Bowe, as Morenda was not author-ized to do so. Bowe called Gross at home. She explainedthat she was very ill and could not complete her shift.Gross said, "Yeah, all right," and hung up. Gross ap-peared at the hotel about 2 hours later, but detouredaround Bowe's area. About 15 minites later Bowe con-tacted Gross by phone at the hotel and asked if he wasgoing to come down to sign her "early out" slip whichwould enable her to leave the premises before the end ofher shift. Gross "screamed" yes, and hung up.About 15 minutes later, Bowe approached Gross in thecasino and handed him the early out slip for his signa-ture. Gross said. "I suppose I will get a call like thisagain at 5:00 in the morning." Bowe said that would notbe the case as she was too ill to come to work for thegraveyard shift that night and advised him that shewould not return to work until December 27, as she wasnot scheduled to work on December 25 or 26.Gross directed her to bring a doctor's slip upon herreturn and she replied "No sir. I am entitled to five daysoff, without a doctor's excuse," and added that he couldgive her Christmas present to Charlene Knight. Grossabruptly walked away, and Bowe left the premises.Bowe did not come in to work on December 27, butattempted to phone Gross to advise him that she had notyet recovered from her illness. However, Gross wouldneither accept nor return her call. Gross testified that hewas aware that Bowe had called on December 27 and28, but stated that he refused to accept the calls as hewould not speak to Bowe "one on one" anymore.Bowe testified that, on December 30, she trickedGross to the phone by using a fictitous name, and askedhim what her work schedule was. Gross advised her thatshe had been terminated for "no show/no call" on De-cember 24. She said, "Mr. Gross, you know that is nottrue," and Gross hung up.Gross testified that, because of his reluctance to speakwith Bowe, he did not have any conversation with heron the morning of December 23. Rather, he waited untilher replacement came to work and then, without anydiscussion, signed the early out slip which Bowe handedhim, anticipating that Bowe would be at work that night.Gross specifically denied that Bowe stated she was tooill to work her shift that night, or would not return untilafter her days off. Thereafter, in the early morning ofDecember 24, he received a call at home from the cock-tail waitress who was on duty, advising that no one wasthere to relieve her. After determining that Bowe hadnot called in, he discharged her.B. Analysis and ConclusionsIn Hacienda Hotel and Casino, supra, 254 NLRB at 62,it was found that Respondent's higher management har-bored "extreme hostility" toward Bowe, and exhibited a"predisposition" to discharge her because of her repeatedsuccessful use of the Union's grievance procedure. Re-spondent's discrimination toward Bowe took the form,inter alia, of written warnings, a change in her work as-signment, and even the discharge of two other employ-ees in order to "lend verisimilitude to Bowe's discharge."Hacienda Hotel and Casino, supra at 56, fn. 2.The events involved in the instance case, commencing3 months after the close of the hearing in the aforemen-tioned proceeding, appear to be but the succeeding chap-ters of a continuing saga of discrimination toward Bowe,abundantly demonstrating not only a predisposition, butalso a preoccupation to rid itself of her.The warning notice issue to Bowe on May 24 was ob-viously discriminatorily motivated. I credit Bowe's testi-mony and find that she was quietly sitting in an area ofthe Island Bar Lounge which is customarily used byother cocktail waitresses for their breaks. I further find,as Bowe testified, that the bar was not open for businessand that she was not talking with anyone while on herbreak. Clearly and admittedly, Respondent was antago-nistic toward Bowe to the point of paranoia, and had shebeen sitting in the bar area while it was open for busi-ness, talking to someone without permission, there is nodoubt that Gross would have included such rule infrac-tions in the warning slip he issued. Rather, the warningslip states only that Bowe was seen taking a break in anunauthorized area. I find that Gross' testimony about thebar being open and about Bowe being with a gentlemanwearing a large white hat were fabrications utilized tobolster what was otherwise clearly a feeble excuse for is-suing the warning.The record is clear that cocktail waitresses use thearea in question for breaks. While it appears that permis-sion to so use the lounge is required, it is clear that suchpermission is perfunctorily granted. Nevertheless, Grossadmittedly issued the warning before even checking toascertain whether Bowe had received such permissionfrom other supervision. Had he been genuinely interestedin enforcing the rules in a nondiscriminatory manner, thereasonable course to follow would have been to askBowe whether she had received permission and, if not,to request that she obtain it prior to taking her break inthe lounge.I thus find that Gross' overreaction to, at the most, aminor and innocuous breach of the rules was discrimina-torily motivated in violation of the Act, Bowe's unionand/or concerted protected activity having been abun-659 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdantly established as a result of the proceedings in theprior case.The March 28 discharge of Bowe was engineered byKelly and Gross. While there were varying stories aboutthe precise nature of Bowe's emergency situation whichprecluded her from coming to work on time, Kellyfreely admitted that during his several conversationswith Bowe she was extremely upset, and that he believedher request to be late for work was legitimate. More-over, Kelly's testimony, in effect, corroborated that ofBowe who told Kelly, I find, that she did not knowwhen she would be in.Thereafter, Kelly and Gross set an arbitrary time of1:30 p.m. for Bowe to appear at work and effectuatedher discharge at 1:40 p.m. I credit Bowe and find thatshe did attempt to phone at noon and again at 1 p.m. butwas told by the operator that Kelly was not in.4Even assuming that Bowe did not phone in at noonand again at I p.m. as she testified, it is clear that shewas not required to phone in by any time certain, as herprior conversation with Kelly, I find, left the mattervery indefinite. Moreover, following her initial conversa-tion with Kelly, a replacement had been called in towork Bowe's shift. Obviously, Kelly told Bowe to call inafter her emergency situation was resolved in order toadvise her whether to come in for the remainder of theshift in the event he was unable to get a substitute. Noother reason appears plausible. Indeed, as Bowe's uncon-tradicted testimony shows, once a substitute is called inthe substitute must work the entire shift. The fact thatKelly obtained a substitute for Bowe is strong evidencethat he did not expect Bowe to come to work that day.I conclude from the foregoing that the May 28 dis-charge of Bowe was discriminatorily motivated regard-less of the precise nature of Bowe's emergency situation,there being no justifiable reason for discharging Boweunder the circumstances found herein.I am mindful of the fact that at the grievance meetingon June 17, 1980, Respondent apparently agreed to"review the situation and [Bowe's] discharge status," asembodied in Kelly's letter to Bowe on July 1, 1980, pro-vided Bowe proffer verification of "just cause" for herfailure to report to work. However, under the circum-stances, it makes no difference whether such verificationexists, as Bowe was allegedly discharged because she didnot call in or appear at work by 1:30 p.m., rather thanbecause of any doubt at the time about the legitimacy ofher emergency situation.6 Nor is there any contentionthat the matter should be deferred to the contractualgrievance machinery. See Spielberg Manufacturing Com-pany, 112 NLRB 1080 (1955).Bowe accepted Respondent's reinstatement offer, obvi-ously much to the chagrin of Respondent, and returnedto work on November 29, 1980. That very evening,Bowe and another employee were issued similar warningnotices. As the warnings were rescinded following agrievance meeting, I find it unnecessary to determine4 Respondent did not proffer the testimony of any hotel operators tocorroborate the testimony of Kelly and Gross that Bowe did not call in.5 It is indeed highly improbable that Bowe would have fabricated anemergency situation in order to be excused from her shift, as she couldhave achieved the same result by simply calling in ill.whether Bowe's warning was discriminatorily motivated,particularly in view of the conclusions reached herein.Contrary to the position of the General Counsel, I findthe record evidence insufficient to conclude that Re-spondent's placing Bowe on the graveyard shift in De-cember, and transferring other employees in order to ac-complish this result, was discriminatorily motivated.Indeed, the testimony of the union representative,Tedesco, shows that Respondent's interpretation of theambiguous contractual provisions governing such matterswas not incorrect.However, the record is clear, and I find, that Bowewas discriminatorily given the "outside" area to service.Even Gross admits that because there is considerably lessbusiness in the outside area during the graveyard shiftand therefore the tips are commensurately less, it is cus-tomary for the graveyard shift cocktail waitresses tojointly service the pit and outside areas. There being nojustifiable reason asserted for specifically assigning Boweto the outside area contrary to established practice, I findthat such assignment was discriminatory.6I credit Bowe and find that on the morning of Decem-ber 23, 1980, she advised Gross that because she was ex-ceedingly ill, she would not be able to work her shiftthat night. I do not credit Gross who claimed that therewas no such conversation. Respondent's total treatmentof Bowe demonstrates that it would go to any lengths torid itself of her, including deception, fabrication, and thedischarge of other employees. Moreover, Bowe appearedto be a credible witness with a vivid recollection of theDecember 23 conversation and, being entirely cognizantof the fact that Respondent was seeking any means possi-ble to effectuate her discharge, it is unlikely that shewould have failed to call in prior to the start of her shifthad she not previously advised Gross that she would beabsent due to illness.On the basis of the foregoing, I find that Bowe's De-cember 24, 1980, discharge was also discriminatorily mo-tivated in violation of Section 8(a)(1) and (3) of the Act.As the remedy recommended herein would not be mate-rially affected, and as there is no direct evidence that Re-spondent's discrimination against Bowe was in reprisalfor filing charges with the Board or giving testimonyunder the Act, I deem it unnecessary to determinewhether Respondent's conduct is also violative of Sec-tion 8(a)(4) of the Act, as alleged.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent has violated Section 8(a)(1) and (3) ofthe Act by issuing a written warning to employeeWillow Bowe on May 24, 1980.4. Respondent has violated Section 8(a)(1) and (3) ofthe Act by discharging employee Willow Bowe on Maye Further, this is precisely the type of discriminatory treatment accord-ed Bowe in the prior case, when certain crap tables were removed fromBowe's assigned area, having the effect of reducing her tips.660 HACIENDA HOTEL AND CASINO28 and December 24, 1980, and by assigning her to theoutside area on the graveyard shift in December 1980.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMFDYHaving found that Respondent violated and is violat-ing Section 8(a)(1) and (3) of the Act, I recommend thatit be required to cease and desist therefrom and from inany other manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights underSection 7 of the Act, and take certain affirmative actiondescribed herein, including the posting of an appropriatenotice.Having found that Respondent unlawfully dischargedemployee Willow Bowe on two separate occasions,namely, May 28 and December 24, 1980, and unlawfullychanged her work assignment to her economic detri-ment, it is recommended that Respondent make herwhole, with interest, for any loss of pay she may havesuffered as a result of the discrimination against her, andoffer her immediate reinstatement to her former positionwithout loss of seniority or other benefits. Said backpayis to be computed in the manner prescribed in F. W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 138 NLRB 716 (1962).It is further recommended that Respondent expungefrom its records the warning notice issued to Bowe, andalso expunge from its records any reference to the dis-charges of Bowe. See Sterling Sugars, Inc., 261 NLRB472 (1982).Based on the foregoing findings of fact, conclusions oflaw, and the entire record herein, and pursuant to Sec-tion 10(c) of the Act, I hereby issue the following rec-ommended:ORDER7The Respondent, Hacienda Hotel and Casino, LasVegas, Nevada, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Giving written warnings to employees in reprisalfor their union activity.(b) Assigning employees to less lucrative positions inreprisal for their union activity.(c) Discharging employees because of their union ac-tivity in filing grievances under the contract or engagingin other legitimate union activity.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them under Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:7 In the event no exceptions are filed as provided in Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, he adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed wai\'ed for all purposes(a) Offer reinstatement to employee Willow Bowe andmake her whole in the manner set forth in the section ofthis Decision entitled "The Remedy." In this connection,Respondent shall preserve and, upon request, make avail-able to the Board or its agents, for examination andcopying, all records, including the payroll records ofother employees, necessary to analyze and compute theamount of backpay due.(b) Expunge from its records the warning notice givento Bowe on May 24, 1980, and any reference to the twodischarges of Bowe on May 28 and December 24, 1980.(c) Post it its Las Vegas, Nevada, hotel and casinocopies of the attached notice marked "Appendix."8Copies of said notice, on forms provided by the RegionalDirector for Region 31, after having been duly signed byRespondent's representative, shall be posted by it imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply therewith.8 In ihe event that this Order is enforced bh a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posled Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations BoardAPPENDIXNOTICE To EMPLIOYEESPOSTED BY ORDER OF THENATIONAL LABOR REI ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had the opportunityto present evidence, the National Labor Relations Boardhas again found that we violated the National Labor Re-lations Act and has ordered us to post this notice and toobey its provisions.The Act gives employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through representativesof their own choosingTo act together for collective bargaining orcther mutual aid or protectionTo refrain from the exercise of any or all suchactivities.WE WILL NOT discharge employees for filinggrievances with Culinary Workers Union, Local226, or for engaging in other union activity.WE WILl NOT issue warning notices to employ-ees or assign them to inferior jobs because of theirunion activity.661 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof the rights guaranteed them under Section 7 ofthe National Labor Relations Act.WE WILL offer employee Willow Bowe immedi-ate reinstatement to her former position, and makeher whole, with interest, for any loss of earningsshe may have suffered as a result of our discrimina-tion against her.WE WILL expunge from our records any refer-ence to the May 24, 1980, warning given WillowBowe and any references to her various discharges,and WE WILL notify her that this has been done andthat such references will not be used as a basis forfuture personnel actions.HACIENDA HOTEL AND CASINO662